Citation Nr: 0107040	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right knee injury and if so, 
whether service connection should be granted. 

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for degenerative arthritis of the left knee and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in November 1999.  

In March 1998 the RO denied service connection for residuals 
of a right knee injury and degenerative arthritis of the left 
knee.  The veteran did not appeal that decision.  
Accordingly, the issues are as stated on the title page of 
this decision.


FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury 
was denied by the RO in March 1998.  The veteran did not 
appeal that determination, and that decision is final.  

2.  The evidence received subsequent to the March 1998 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim regarding the 
right knee.  

3.  Service connection for degenerative arthritis of the left 
knee was denied by the RO in March 1998.  The veteran did not 
appeal that determination, and that decision is final.

4.  The evidence received subsequent to the March 1998 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim regarding the 
left knee.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 1998 RO 
decision denying service connection for residuals of a right 
knee injury is new and material, and serves to reopen the 
claim for entitlement to service connection for residuals of 
a right knee injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).  

2.  The evidence received subsequent to the March 1998 RO 
decision denying service connection for degenerative 
arthritis of the left knee is new and material, and serves to 
reopen the claim for entitlement to service connection for 
degenerative arthritis of the left knee.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The veteran served on active duty from May 1987 to October 
1988.  He asserts he has knee disabilities that were incurred 
in service, and in January 1998 filed a claim of entitlement 
to service connection for residuals of a right knee 
disability and for degenerative arthritis of the left knee.  
The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2000).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The evidence of record at the time of the March 1998 rating 
decision is briefly summarized.  The veteran's service 
medical records reflect that in July 1987 he complained of 
left knee pain, and then in August 1987 he sought treatment 
after complaining that the day before he twisted his knee 
while running.  He received treatment during 1996 and 1997 at 
private facilities for several disabilities, including 
arthritis of the knees. 

Service connection for disabilities of both knees was denied 
by the RO in March 1998.  At that time the RO determined that 
there was no evidence of a right knee injury and a right 
disability was not incurred in service.  The RO further 
determined there was no medical nexus linking the current 
left knee disability with the left knee condition treated in 
service.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal that determination.  
Accordingly, the March 1998 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the veteran may reopen his 
claims by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the March 1998 decision includes 
medical statements from the physician by whom the veteran has 
been treated for his knee disabilities, and VA Form 21-4138, 
Statement in Support of Claim, dated in August 1999, from the 
veteran in which he stated he hurt "his knees" during 
physical training, then "again hurt [his] knee" when he 
fell into a ditch.  Also among the newly submitted evidence 
are July and August 1999 statements from a private physician 
which are to the effect that the physician had reviewed the 
veteran's service medical records and it was his opinion that 
the veteran's current knee problems could be related back to 
inservice knee injuries.  


Analysis

In this case, since the March 1998 decision denying service 
connection residuals of a right knee injury, and for 
degenerative arthritis of the left knee became final, the 
veteran submitted medical evidence of a nexus between current 
knee disabilities and service.  The Board finds that the 
newly submitted medal evidence is new and material, as it is 
so significant it must be considered in order to fairly to 
decide the claims.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the claims are reopened


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for residuals of a right 
knee injury, and for degenerative arthritis of the left knee 
are reopened.  


REMAND

As previously discussed the veteran's claim for service 
connection for residuals of a right knee injury and 
degenerative arthritis of the left knee have been reopened.  
As such the current decision must be based on a de novo 
review of the record.

There has been a significant change in the law during the 
pendency of this appeal, however.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard. 

The veteran's private physician in a July 1999 statement 
related the veteran's disabilities involving the knees to 
inservice injuries.  As such, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of 
relevant documents from the Social 
Security Administration.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his knee since service which 
have not been previously submitted, to 
include copies of the actual treatment 
records from Dr. Clopton from November 
1996 to the present and St. Bernards 
Regional Medical Center.  

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disability involving the knees.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
prior to the examination.  All necessary 
tests, including x-rays should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  It is requested 
that the examiner obtain a detailed 
history of the veteran's inservice 
injuries.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any disabilities 
diagnosed involving the knees, are related 
to the veteran's service.  The examiner's 
attention is directed to the July 1999 
statement from Dr. Clopton.  The examiner 
should provide complete rationale for all 
conclusions reached.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered, as well as any 
previously existing precedential decisions 
such as Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which prohibits adjudicators 
from making unsubstantiated medical 
opinions.  

5.  Thereafter, the RO should readjudicate 
the issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 



